Citation Nr: 0516922	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  03-36 111	)	DATE
	) 
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disorder, currently evaluated as 10 percent disabling. 

2.  Entitlement to an initial compensable rating for 
bilateral pes planus.

3.  Entitlement to a compensable rating for left elbow 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  As discussed below, the Board 
concludes that the veteran has withdrawn the appeal 
concerning the evaluation of the left elbow and bilateral pes 
planus.

The remaining issue on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


FINDING OF FACT

On January 9, 2004, prior to the promulgation of a decision 
in the appeal, the appellant notified the RO that he only 
wanted to appeal the rating for the service-connected lower 
back disability; thus he indicated that a withdrawal of the 
appeal concerning the ratings for the left elbow and for 
bilateral pes planus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant concerning the ratings for the left elbow and for 
bilateral pes planus have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2003).  

In this case, a January 2002 rating decision, of which the 
veteran was informed by letter dated February 15, 2002, 
continued the disability evaluations concerning the left 
elbow and low back, and granted service connection and 
assigned an initial noncompensable evaluation for bilateral 
pes planus.  The veteran filed a notice of disagreement 
concerning all issues in April 2002, and the RO issued a 
statement of the case concerning all issues on November 17, 
2003.  The veteran, therefore, had 60 days within which to 
file his substantive appeal concerning these issues.

On December 12, 2003, the RO received a memorandum from the 
veteran's representative, in lieu of VA Form 9, to formalize 
the appeal as to these three issues.  This memorandum, 
however, expressly provided that it "did not restrict the 
right of the veteran to independently or in conjunction with 
[the representative], to submit an actual form 9."  

On January 9, 2004, the veteran, through his representative, 
did submit a signed VA Form 9, which specifically limited the 
appeal to the increased rating for the back disorder.  
Accordingly the claims for pes planus and the elbow are 
considered withdrawn, and the Board is without further 
jurisdiction as to those claims.  38 C.F.R. § 20.204 (2004).  
The appellant has withdrawn the appeal as to these two issues 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal concerning the 
ratings for the left elbow and for bilateral pes planus and 
it is dismissed.


ORDER

The appeal concerning the ratings for the left elbow and for 
bilateral pes planus is dismissed.

REMAND

In the VA Form 9 submitted in January 2004, the veteran 
indicated his desire for a hearing before a Travel Section of 
the Board.  To ensure full compliance with due process 
requirements, the appeal is REMANDED for the following 
action: 

Schedule a hearing before a Travel 
Section of the Board.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


